Mr. Justice McSurely delivered the opinion of the court. ' The judgment in this cause must be affirmed because of the failure of plaintiff in error to file a sufficient abstract of record. Buie 19 of Buies of Practice of the Appellate Court, First District, requires abstracts of record to be printed with “small pica type.” The abstract filed herein is printed with “long primer type,”' a smaller type than “small pica” type. The necessity for requiring abstracts and briefs to be printed with a type which can be read without eye strain is too obvious for comment. Therefore, the judgment is affirmed. In addition, we may say that from an examination of the record herein we are of the opinion that even if plaintiff in error had complied with the above rule, the judgment should nevertheless be affirmed. Affirmed.